09/29/2022
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                               Assigned on Briefs August 2, 2022

                       STATE OF TENNESSEE v. DARYL BOBO

                    Appeal from the Criminal Court for Shelby County
                         No. 11-03987       Chris Craft, Judge
                        ___________________________________

                               No. W2021-00811-CCA-R3-CD
                           ___________________________________


Defendant, Daryl Bobo, appeals the trial court’s summary dismissal of a motion filed
pursuant to Rule 36 of the Tennessee Rules of Criminal Procedure in which Defendant
challenged the legality of his effective 60-year sentence as a Range III, persistent offender
resulting from multiple drug-related convictions. We affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., joined. JOHN EVERETT WILLIAMS, P.J., not participating.1

Daryl Bobo, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; James E. Gaylord, Senior Assistant
Attorney General; Steven J. Mulroy, District Attorney General; and Melanie Headley Cox,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                              OPINION

       Defendant was convicted in 2013 of possession with intent to sell 0.5 grams or more
of cocaine in a drug-free school zone, a Class A felony, and possession with intent to sell
0.5 ounces or more of marijuana in a drug-free school zone, a Class D felony. The trial
court sentenced Defendant as a Range III, persistent offender to 60 years for his cocaine
conviction and 12 years for his marijuana conviction, to be served concurrently. A panel

        1
          Judge Williams, the Presiding Judge of the Court of Criminal Appeals, died on September 2,
2022. The members of this panel of the Court acknowledge Judge Williams's steadfast leadership, sharp
wit, and overall positive influence on the judiciary during his many years of service to Tennessee. He will
be greatly missed by all of his colleagues.
of this Court affirmed Defendant’s convictions on direct appeal, and our supreme court
declined to review that decision. State v. Daryl Bobo, No. W2013-02008-CCA-R3-CD,
2014 WL 3954066, at *1 (Tenn. Crim. App. Aug. 13, 2014), perm app. denied (Tenn. Dec.
19, 2014).

      In 2015, Defendant sought post-conviction relief, contending that his trial counsel
was ineffective. The post-conviction court denied relief, and this Court affirmed. Daryl
Bobo v. State, No. W2016-00477-CCA-R3-PC, 2016 WL 6803176, at *5 (Tenn. Crim.
App. Nov. 16, 2016), perm app. denied (Tenn. Feb. 28, 2017).

        In June 2021, Defendant filed a motion to correct an illegal sentence pursuant to
Rule 36.1 of the Tennessee Rules of Criminal Procedure, alleging that the trial court
improperly considered his prior convictions in determining the appropriate range and in
failing to impose the minimum sentence within the applicable range. The trial court denied
his motion, finding that the sentence imposed was authorized under the statutory scheme
and was not illegal and that Defendant, therefore, failed to establish a colorable claim. This
appeal followed.

                                          Analysis

        Defendant argues that his sentence is illegal and that the trial court erred in
dismissing his motion pursuant to Rule 36.1 because he was sentenced to the maximum
number of years under the statutory scheme. He asserts that the sentencing court
“abandoned and ignored” the plain language of Tennessee Code Annotated section 40-35-
210(c)(1), and the intent of the legislature, in imposing the maximum sentence instead of
the presumptive statutory minimum sentence. Defendant does not pursue in this appeal his
claim from his motion that the trial court erroneously considered his prior convictions in
determining the applicable range. The State responds that the trial court did not err in
summarily dismissing the motion because Defendant has failed to state a colorable claim
for relief. We agree with the State.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence at
any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal sentence
is one that is not authorized by the applicable statutes or that directly contravenes an
applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has interpreted the
meaning of “illegal sentence” as defined in Rule 36.1 and concluded that the definition “is
coextensive, and not broader than, the definition of the term in the habeas corpus context.”
State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015).

       As noted by our supreme court, “mistakes in sentencing are inevitable, but few
sentencing errors render sentencing illegal.” Id. at 595 (citing State v. Cantrell, 346 S.W.2d
                                            -2-
445, 448-49 (Tenn. 2011). Only fatal errors result in an illegal sentence and “are so
profound as to render the sentence illegal and void.” Id. (citing Cantrell, 346 S.W.2d at
452). Fatal errors include “sentences imposed pursuant to an inapplicable statutory
scheme, sentences designating release eligibility dates where early release is statutorily
prohibited, sentences that are ordered to be served concurrently where statutorily required
to be served consecutively, and sentences not authorized by any statute for the offenses.”
Id. (citing Davis v. State, 313 S.W.3d 751, 759 (Tenn. 2011)). Errors which are merely
appealable, however, do not render a sentence illegal and include “those errors for which
the Sentencing Act specifically provides a right of direct appeal.” Id.; see Cantrell, 346
S.W.2d at 449. Appealable errors are “claims akin to . . . challenge[s] to the sufficiency of
the evidence supporting a conviction” and “involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Wooden, 478 S.W.3d at 595; see
Cantrell, 346 S.W.2d at 450-52.

        A trial court may summarily dismiss a defendant’s Rule 36.1 motion if the motion
fails to state a colorable claim. Tenn. R. Crim. P. 36.1(b)(2). A colorable claim is a claim
that, “if taken as true in a light most favorable to the moving party, would entitle the moving
party to relief under Rule 36.1.” Wooden, 478 S.W.3d at 593. A motion filed pursuant to
Rule 36.1 “must state with particularity the factual allegations on which the claim for relief
from an illegal sentence is based.” Id. at 594. A trial court “may consult the record of the
proceeding from which the allegedly illegal sentence emanated” when determining
whether a motion states a colorable claim for relief. Id. Whether a motion states a
colorable claim for relief is a question of law and reviewed de novo. Id. at 588.

        As a Range III, persistent offender, Defendant was subject to a sentence of 40 to 60
years for the cocaine conviction as a Class A felony and 8 to 12 years for the marijuana
conviction as a Class D felony. See T.C.A. §§ 39-17-417(c)(1), (g)(1); 39-17-432(a) (Supp.
2010); 40-35-112(e). The trial court sentenced Defendant to the maximum sentence within
each range. Defendant asserts that the trial court failed to apply Tennessee Code Annotated
section 40-35-210(c)(1), which provides that “[t]he minimum sentence within the range of
punishment, because the general assembly set the minimum length of sentence for each
felony class to reflect the relative seriousness of each criminal offense in the felony
classifications.” However, this is an advisory sentencing guideline which the trial court
must consider but by which the trial court is not bound. T.C.A. § 40-35-210(c).
Furthermore, the imposition of a maximum within-range sentence for an offense does not
render a sentence illegal. See Wooden, 478 S.W.3d at 596 (“A sentence which is
‘statutorily available but ordinarily inapplicable to a given defendant’ is not an illegal
sentence[.]”) (quoting Cantrell, 346 S.W.2d at 454).

      Defendant’s allegations, even if true, would not create fatal errors entitling him to
Rule 36.1 relief. Defendant’s claim challenges the “methodology” for which the trial court
                                             -3-
reached its sentencing determination. Such claims fall within the second category of
sentencing errors – appealable errors, which must be addressed on direct appeal. See, e.g.,
Wooden, 478 S.W.3d at 596; Cantrell, 346 S.W.2d at 454. Thus, the trial court did not err
in concluding that Defendant failed to state a colorable claim for relief.

                                        CONCLUSION

      Based on the foregoing, we affirm the trial court’s judgment.


                                                         __________________________
                                                         TIMOTHY L. EASTER, JUDGE




                                           -4-